Citation Nr: 1012907	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  07-12 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
service-connected multidirectional instability with superior 
labral injury/ internal impingement/ subacromial bursitis of 
the right shoulder.  

2.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from January to April 1998 
and from September 2000 to December 2004.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2007 rating decision by which the RO reduced 
the Veteran's right shoulder disability rating from 20 to 10 
percent.  The 20 percent disability rating was effectively 
restored by August 2007 rating decision, but the RO 
continued to deny entitlement to an evaluation in excess of 
20 percent for the service-connected multidirectional 
instability with superior labral injury/ internal 
impingement/ subacromial bursitis of the right shoulder.

Via the above-mentioned January 2007 rating decision, the RO 
also denied entitlement to TDIU.  In January 2007, the 
Veteran filed a notice of disagreement regarding that issue.  
In April 2007, the RO issued a statement of the case that 
did not discuss the TDIU matter.  As a statement of the case 
has not yet been issued on this matter, additional action by 
the RO is required as set forth below in the REMAND portion 
of this decision.  Manlincon v. West, 12 Vet. App. 238 
(1999).

The issue of entitlement to an evaluation in excess of 10 
percent for service-connected chronic vaginitis has 
apparently been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ), in 
this case the RO.  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on her part.


REMAND

Multidirectional instability with superior labral injury/ 
internal impingement/ subacromial bursitis of the right 
shoulder

The Veteran has been receiving treatment from a chiropractor 
for alleviation of right shoulder symptomatology.  The 
record does not contain the chiropractic treatment records.  
The RO/AMC should send the Veteran a letter along with the 
requisite release form asking that she provide the 
chiropractor's name, dates of treatment, and contact 
details.  Thereafter, the RO/AMC should make reasonable 
efforts to secure the identified records.

Thereafter, in order to ensure that VA adjudicators have 
current information regarding the Veteran's right shoulder 
disability picture, a VA orthopedic examination should be 
scheduled as directed below.  

TDIU 

As indicated, in January 2007, the RO denied the Veteran's 
application for TDIU benefits.

A timely notice of disagreement has been filed, but the RO 
failed to issue a statement of the case regarding that 
matter.  When there has been an initial RO adjudication of a 
claim and a notice of disagreement as to its denial, the 
claimant is entitled to a statement of the case, and RO 
failure to issue same is a procedural defect.  Manlincon, 12 
Vet. App. at 240- 41.

Pursuant to 38 C.F.R. § 19.9(a) (2009), if further evidence 
or clarification of the evidence or correction of a 
procedural defect is essential for a proper appellate 
decision, the Board is required to remand the case to the RO 
for necessary action.

Therefore, the Board must remand this aspect of the 
Veteran's claim for preparation of a statement of the case 
as to the matter of entitlement to a total disability rating 
based on individual unemployability.  

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Ask the Veteran to provide details 
regarding her right shoulder chiropractic 
treatment.  She should provide the name, 
contact details of the provider, and dates 
of treatment and return the requisite 
release.  Thereafter, the RO/AMC should 
make reasonable efforts to secure the 
identified records.

2.  Next, with respect to the service-
connected right shoulder disability, an 
orthopedic examination should be scheduled 
to determine the severity of that 
disability.  All symptoms should be 
described in detail; the examiner in this 
regard should identify any objective 
evidence of pain or functional loss due to 
pain associated with the service-connected 
disability.  The examiner should be 
requested to provide an opinion as to the 
extent that right shoulder pain limits the 
Veteran's functional ability.  The 
examiner should also be requested to 
determine whether, and to what extent, the 
right shoulder exhibits weakened movement, 
excess fatigability, or incoordination.  
Finally, the examiner should comment on 
the effect of the right shoulder 
disability on range of motion.  Right 
shoulder range of motion measurements 
should be provided.  A rationale for all 
conclusions must be provided.  Pertinent 
records in the claims folder must reviewed 
in conjunction with the examination.  In 
the examination report, the examiner must 
indicate whether the claims file was 
reviewed as requested.  

3.  Thereafter, the RO/AMC should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
Veteran and her representative should be 
provided a supplemental statement of the 
case.  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response thereto.

4.  Issue a statement of the case 
concerning the issue of entitlement to 
TDIU.  All indicated development should be 
taken in this regard.  The Veteran should 
be advised of the time period within which 
to perfect her appeal.  38 C.F.R. § 
20.302(b) (2009).  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
by the United States Court of Appeals for Veterans Claims 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

